Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-12 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3, 4, 6 and 10-12, drawn to a method for using a sensor array device, classified in B01L220/00. 

II.	Claims 2, drawn to a method for using a sensor array device, classified in B01L220/0642. 

III.	Claims 5, drawn to a method for using a sensor array device, classified in B01L220/0668. 

IV.	Claims 7-9, drawn to a method for using a sensor array device, classified in C12Q1/6837. 

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method for using a sensor array device, the method comprising: (i) applying a first portion; (ii) loading the sample solution; and (iii) determining a percentage of filled reaction chambers; while the invention of Group II is directed to the method of claim 1, further comprising: (iv) repeating applying a portion of the sample solution, loading the sample solution; and determining the percentage of filled reaction chambers. Furthermore, the inventions as claimed do 
Inventions of Group I and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method for using a sensor array device, the method comprising: (i) applying a first portion; (ii) loading the sample solution; and (iii) determining a percentage of filled reaction chambers; while the invention of Group III is directed to the method of claim 1, further comprising: (iv) applying a second portion of the sample solution; and (v) depositing a second plurality of biomolecules-enhanced particles from the second portion to the array. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a method for using a sensor array device, the method comprising: (i) applying a first portion; (ii) loading the sample solution; and (iii) determining a percentage of filled reaction chambers; while the invention of Group IV is directed to the method of claim 1, further comprising: (iv) analyzing the sample solution by detecting a change proximal to each biomolecule-enhanced particle. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to the method of claim 1, further comprising: (iv) repeating applying a portion of the sample solution, loading the sample solution; and determining the percentage of filled reaction chambers; while the invention of Group III is directed to the method of claim 1, further comprising: (iv) applying a second portion of the sample solution; and (v) depositing a second plurality of biomolecules-enhanced particles from the second portion to the array. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group II and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to the method of claim 1, further comprising: (iv) repeating applying a portion of the sample solution, loading the sample solution; and determining the percentage of filled reaction chambers; while the invention of Group IV is directed to the method of claim 1, further comprising: (iv) analyzing the sample solution by detecting a change proximal to each biomolecule-enhanced particle. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group III and Group IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group III is directed to the method of claim 1, further comprising: (iv) applying a second portion of the sample solution; and (v) depositing a second plurality of biomolecules-enhanced particles from the second portion to the array; while the invention of Group IV is directed to the method of claim 1, further comprising: (iv) analyzing the sample solution by detecting a change proximal to each biomolecule-enhanced particle. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Groups I-IV, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of method of applying the first portion of the sample solution such as, for example, wherein applying the first portion of the sample solution includes applying an amount of the first portion of the sample solution that is not greater than a volume formed over the chemFET array device (instant claim 3) OR wherein applying the first portion of the sample solution includes applying an amount of the first portion of the sample solution that is greater than a volume formed over the chemFET array claims 3 and 4 (please elect one of instant claims 3 or 4).

B.	A single specific species election of the number of chambers that the sample solution is loaded into such as, for example, wherein loading the sample solution into the chemFET array device comprises loading a biomolecule-enhanced particle with at least 150 million reaction chambers (instant claim 10) OR wherein loading the sample solution into a chemFET array device comprises loading a biomolecule-enhanced particle into a chemFET array device with at least 600 million reaction chambers (instant claim 11) OR wherein loading the sample solution into a chemFET array device comprises loading a biomolecule-enhanced particle into a chemFET array device with at least 1 billion reaction chambers (instant claim 12), such as recited in claims 10, 11 and 12 (please elect one of instant claims 10, 11 or 12).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 5 and 7 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims recite the method of claim 1, wherein applying the first portion of the sample solution includes applying an amount of the first portion of the sample solution that is not greater than a volume formed over the chemFET array device (instant claim 3); or wherein applying the first portion of the sample solution includes applying an amount of the first portion of the sample solution that is greater than a volume formed over the chemFET array device (instant claim 4), such that the different methods of applying include different starting materials; applying can be accomplished using different devices (e.g., nozzles of different sizes, piezoelectric printing, drop printing, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639